 

STOCK OPTION AGREEMENT

 

as of _____________

 

The parties to this Non-Statutory Stock Option Agreement (this “Agreement”) are
Access Integrated Technologies, Inc. (the “Company”), a Delaware corporation,
and ______________ the “Optionee”), an employee of the Company.

 

The Company desires to have the Optionee serve as an employee of the Company and
to provide the Optionee with an incentive to put forth maximum effort for the
success of the business.

 

The Company has adopted the Second Amended and Restated 2000 Stock Option Plan
of Access Integrated Technologies, Inc. (the “Plan”), as amended, to attract and
retain highly competent key employees, directors and consultants and to provide
an incentive in motivating these individuals to achieve long-term corporate
objectives. Capitalized terms used in this Agreement, unless otherwise defined
herein, shall have the meanings given to such terms in the Plan.

 

This Agreement sets forth the terms and conditions applicable to options to
purchase shares of the Class A Common Stock of the Company, par value $0.001 per
share (the “Common Stock”), granted to the Optionee under the Plan as of the
date first above written (the “Grant Date”).

 

Accordingly, intending to be legally bound hereby, the parties agree as follows:

 

ARTICLE I

Grant of Options

 

1.1      Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Optionee as of the Grant Date the right and option
to purchase from the Company up to, but not exceeding in the aggregate,
__________ shares of Common Stock, at an option price of $_____ per share (the
“Options”), and for the period beginning on the Grant Date and ending on
____________ (the “Option Term”).

 

 

1.2

The Options are non-statutory stock options.

 

1.3       The Options shall be subject to the terms and conditions of the Plan
as well as the provisions of this Agreement. The Plan, a copy of which has been
provided to the Optionee, is incorporated by reference herein in its entirety.
In the event of any conflict between the Plan and this Agreement, the provisions
of the Plan shall govern.

 

--------------------------------------------------------------------------------



 

ARTICLE II

Vesting, Exercise and Tax Withholding

 

2.1       Unless sooner vested or terminated pursuant to this Agreement, the
Options granted to the Optionee hereunder shall vest in accordance with the
terms of Exhibit A attached hereto. On and after the date Options have vested,
they may be exercised at any time and from time to time during the Option Term,
subject to earlier termination in accordance with Article III. Upon the
termination of any of the Options pursuant to Article III, the Options so
terminated shall cease to be exercisable and the Optionee shall have no further
rights under this Agreement with respect to the Options so terminated.

 

2.2       The Company, in its sole discretion, shall have the right (but shall
not in any case be obligated), exercisable at any time after the Grant Date, to
vest the Options, in whole or in part, prior to the time the Options would
otherwise vest under the terms of this Agreement.

 

2.3        Vested Options shall be exercised by the Optionee (i) by delivering
to the Company a Notice in the form set forth as Exhibit B hereto, together with
a check payable to the order of the Company or such other consideration as may
be appropriate pursuant to the Notice or (ii) in such other form as may be
permitted by the Company.

 

2.4       The Company shall notify the Optionee of the amount of withholding tax
or other tax, if any, that must be paid under federal and, where applicable,
state and local law in connection with the exercise of the Options or the sale
of shares of Common Stock subject to the Options. The Optionee shall meet his
withholding requirement (i) by direct payment to the Company in cash of the
amount of any taxes required to be withheld with respect to such exercise, or
(ii) in such other form as may be permitted by the Company.

 

ARTICLE III

Termination of Employment

 

3.1       In the event of the termination of employment of the Optionee by the
Optionee or the Company for any reason whatsoever other than death or permanent
disability (as defined in Section 3.2), any Options that were vested prior to
the date of such termination (and which were not previously exercised), together
with any other Options designated in writing by the Committee, shall terminate
on the earliest of (i) thirty days after the date of such termination, or (ii)
the last day of the Option Term. Any Options that were not vested prior to the
date of such termination and do not become vested pursuant to the immediately
preceding sentence shall terminate as of the date of such termination and shall
not be exercisable at any time thereafter. For purposes of this Article III,
termination of employment with respect to an Optionee who is a director or
consultant and who is not otherwise an employee of the Company shall mean
voluntary or involuntary termination of Board service or the consulting
relationship, as the case may be, for any reason.

 

 

- 2 -

 

--------------------------------------------------------------------------------



3.2       In the event of the termination of the employment of the Optionee by
reason of death or permanent disability, any Options that were vested prior to
the date of such termination (and which were not previously exercised), together
with any other Options designated in writing by the Committee, shall terminate
on the earliest of (i) one hundred eighty days after the date of such
termination, or (ii) the last day of the Option Term. Any Options that were not
vested prior to the date of such termination and do not become vested pursuant
to the immediately preceding sentence shall terminate as of the date of such
termination and shall not be exercisable at any time thereafter. As used in this
Agreement, the term “permanent disability” means the Optionee being deemed to
have suffered a disability that makes the Optionee eligible for immediate
benefits under any long-term disability plan of the Company, as in effect from
time to time.

 

3.3       In the event of termination of employment, the Company, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable on or at any time after the Grant Date, to permit an Option to be
exercised, in whole or in part, after its expiration date described in
Section 3.1 or Section 3.2, but not after the expiration of the Option Term.

 

3.4       In the event of a Change in Control (as defined in the Plan), all
Options outstanding on the date of such Change in Control that have not
previously vested or terminated under the terms of this Agreement shall become
immediately and fully exercisable. Notwithstanding the foregoing, unless
otherwise determined by the Board, no change in control of the Company shall be
deemed to have occurred for purposes of determining a Participant's rights under
this Plan if (i) the Participant is a member of a group that first announces a
proposal which, if successful, would result in a Change of Control, which
proposal (including any modifications thereof) is ultimately successful, or (ii)
the Participant acquires a two percent or more equity interest in the entity
that ultimately acquires the Company pursuant to the transaction described in
clause (i) of this Section 3.4.

 

ARTICLE IV

Miscellaneous

 

4.1       The number and kind of shares subject to outstanding Options and the
option price for such shares shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Options. The Company shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.

 

4.2       In the event of a Merger in which the Company is not the surviving
corporation or pursuant to which a majority of the shares which are of the same
class as the shares that are subject to outstanding Options are exchanged for,
or converted into, or otherwise become shares of another corporation or other
consideration, the Committee shall have the sole discretion to determine that
(i) the surviving, continuing, successor or purchasing corporation, as the case
may be (the “Acquiring Corporation”), will either assume the Company's rights
and obligations under this Option Agreement or substitute awards in respect of
the Acquiring

 

 

- 3 -

 

--------------------------------------------------------------------------------



Corporation's stock for outstanding Options or (ii) the outstanding Options
shall be cancelled in exchange for such consideration as the Committee shall
approve (based on the value of the consideration received in the Merger by
holders of the same class of shares that are subject to outstanding Options).

 

4.3       After any Merger in which the Company shall be a surviving
corporation, the Company may grant substituted options, replacing old options
granted under a plan of another party to the Merger whose shares or stock
subject to the old Options may no longer be issued following the Merger. The
foregoing adjustments and manner of application of the foregoing provisions
shall be determined by the Company in its sole discretion. Any such adjustments
may provide for the elimination of any fractional shares which might otherwise
become subject to any Options.

 

4.4       Nothing contained in this Agreement shall be deemed to confer upon the
Optionee, in his capacity as a holder of Options, any right to prevent or to
approve or vote upon any of the corporate actions described in this Article IV.
The existence of the Options granted hereunder shall not affect in any way the
right or the power of the Company or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

4.5       Whenever the term “the Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
Options may be transferred by will or by the laws of descent and distribution,
the term “the Optionee” shall be deemed to include such person or persons.

 

4.6       The Options granted hereunder are not transferable by the Optionee
otherwise than by will or the laws of descent and distribution and are
exercisable during the Optionee’s lifetime only by him or her. No assignment or
transfer of the Options granted hereunder, or of the rights represented thereby,
whether voluntary or involuntary, by the operation of law or otherwise (except
by will or the laws of descent and distribution), shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon any
such assignment or transfer the Options shall terminate and become of no further
effect.

 

4.7       The Optionee shall not be deemed for any purpose to be a shareholder
of the Company in respect of any shares as to which the Options shall not have
been exercised as herein provided.

 

4.8       Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ of the Company or shall affect the right of the Company
to terminate the employment of the Optionee, with or without cause.

 

 

- 4 -

 

--------------------------------------------------------------------------------



4.9       Nothing in this Agreement or otherwise shall obligate the Company to
vest any of the Options, to permit the Options to be exercised other than in
accordance with the terms hereof or to grant any waivers of the terms of this
Agreement, regardless of what actions the Company, the Board or the Committee
may take or waivers the Company, the Board or the Committee may grant under the
terms of or with respect to any options now or hereafter granted to any other
person or any other options granted to the Optionee.

 

4.10     Notwithstanding any other provision hereof, the Optionee shall not
exercise the Options granted hereunder, and the Company shall not be obligated
to issue any shares to the Optionee hereunder, if the exercise thereof or the
issuance (or such purchase) of such shares would constitute a violation by the
Optionee or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Company
shall be final and binding. The Company shall in no event be obligated to
register any securities pursuant to the Securities Act of 1933 (as the same
shall be in effect from time to time) or to take any other affirmative action in
order to cause the exercise of the Options or the issuance of shares pursuant
thereto to comply with any law or regulation of any governmental authority.

 

4.11     No amounts of income or other benefits received by the Optionee
pursuant to this Agreement shall be considered compensation for purposes of any
pension or retirement plan, insurance plan or any other employee benefit plan of
the Company unless otherwise provided in such plan.

 

4.12      Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by the Optionee to the Company shall be mailed or delivered to
the Company at its office at 55 Madison Avenue, Morristown, New Jersey 07960 and
all notices or communications by the Company to Optionee may be given to the
Optionee personally or may be mailed to him or her.

 

4.13     This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and performed wholly within the State of Delaware
(regardless of the laws that might otherwise govern under applicable conflicts
of laws principles).

 

4.14     As used in this Agreement, unless the context otherwise requires (i)
references to “Articles” or “Sections” are to articles or sections of this
Agreement, (ii) “hereof”, “herein”, “hereunder” and comparable terms refer to
this Agreement in its entirety and not to any particular part of this Agreement,
(iii) references to any gender include references to all genders, (iv)
“including” means including without limitation, and (v) headings of the various
articles and sections are for convenience of reference only.

 

4.15     The Optionee agrees and acknowledges that he or she shall be obligated
to cooperate with the Company and the underwriters in connection with any public
offering of the Company’s securities and any transactions relating thereto and
shall execute and deliver such

 

 

- 5 -

 

--------------------------------------------------------------------------------



agreements and documents, including without limitation, a lock-up agreement, as
may be requested by the Company or the underwriters. The Optionee’s obligations
under this Section 4.15 shall apply to any shares of Common Stock issued under
the Plan as well as to any and all other securities of the Company or its
successor for which such Common Stock may be exchanged or into which such Common
Stock may be converted.

 

4.16     This Agreement sets forth a complete understanding between the parties
with respect to its subject matter and supersedes all prior and contemporaneous
agreements and understandings with respect thereto. Except as expressly set
forth in this Agreement, the Company makes no representations, warranties or
covenants to the Optionee with respect to this Agreement or its subject matter,
including with respect to (i) the current or future value of the shares subject
to the Options and (ii) whether the option price is equal to, less than or
greater than the fair market value of a share of Common Stock. Any modification,
amendment or waiver to this Agreement will be effective only if it is in writing
signed by the Company and the Optionee. The failure of any party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of that or any other provision of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

ACCESS INTEGRATED TECHNOLOGIES, INC.

 

 

 

By:______________________

 

Title:

 

 

OPTIONEE:

 

 

_________________________

 

 

- 6 -

 

--------------------------------------------------------------------------------



EXHIBIT A

 

VESTING SCHEDULE

 

 

 

I.

Subject to Section II, below, Options shall vest as follows:

 

 


Date of Vesting

 

Cumulative Percentage
of Options Vesting

 

 

 

[Third] Anniversary of grant or Death of Employee

 

[100] percent

 

 

II.

Performance Based Acceleration:

 

[insert as appropriate]

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

EXERCISE OF STOCK OPTION

 

Pursuant to the provisions of the Stock Option Agreement entered into as of
__________ between Access Integrated Technologies, Inc. (the “Company”) and
___________, Optionee (the “Agreement”), I hereby exercise the Stock Option
granted under the terms of the Agreement to the extent of _____ shares of the
Common Stock of the Company (the “Shares”). I deliver to the Company herewith
the following in payment for the Shares:

Method of Payment (check one of the following):

 

o

I have enclosed $_________________ in full payment for the option shares and any
applicable withholding.

OR

 

o

I have enclosed stock certificate no(s) _____________ together with stock powers
endorsed to the Company, representing ____________ shares of the Company’s
Common Stock.

OR

 

o

I have given irrevocable instructions to a broker to deliver prompt payment of
the exercise price for the option shares and any applicable withholding.

OR

 

o

A combination of the above methods or other form of payment approved by the
Committee (describe):________________________________________________

__________________________________________________________________

 

 

Date:

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 